Citation Nr: 1415335	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-49 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to February 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Although the Veteran initially requested a Board hearing on his December 2010 substantive appeal, in an April 2013 written statement the Veteran clearly withdrew his request for a hearing.  38 C.F.R. § 20.704(e).  Accordingly, no hearing was provided.   

In an April 2010 written statement, the Veteran asserted his April 2006 claim for an increased rating was not properly processed.  He alleged that, although he informed the VA of his address change, his changed address was not processed and he did not receive communications from the VA.  He therefore asserts his April 2006 should still be pending.  

Review of the record reflects the Veteran filed a claim for an increased rating in April 2006.  In a January 2007 rating decision, the RO denied the Veteran's claim.  Notice of this decision was sent to the same address as listed on his most recent statement from June 2006.  The Veteran did not file a notice of disagreement or new evidence within one year, and the January 2007 rating decision became final.  In October 2009, more than one year after the January 2007 rating decision, the VA received notice of the Veteran's changed address, and his new address was used for all future communications.  Therefore, the Court finds the Veteran's April 2006 claim became final, and his current claim was filed in February 2010.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran's file on the "Virtual VA" system includes additional, relevant VA treatment records through November 2012 which were not considered in the most recent supplemental statement of the case (SSOC), from August 2012.  VA regulations provide that if additional evidence is received by the agency of original jurisdiction after the statement of the case had been issued, then a supplemental statement of the case will be issued addressing the additional evidence.  38 C.F.R. § 19.37(a).  As such, the Board finds additional new, non-cumulative, and relevant evidence was submitted to the RO before certification to the Board, but was not addressed in a SSOC.  Therefore, remand is required.

Additionally, the Veteran's most recent examination from November 2010 is now three and a half years old.  Accordingly, a new examination should be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available treatment records at the VA Medical Center in Clarksburg since November 2012 and associate them with the claims file.

2.  Schedule the Veteran for an examination to evaluate the nature and severity of his current PTSD.

The examiner should be provided with the claims file, including all recently added VA treatment records.  A complete rationale should be provided for any opinion expressed.  Any required testing should be conducted.
  
3.  After completing all of the foregoing, readjudicate the appeal in light of all the additional evidence added to the record.  If the appeals remain denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


